Title: From George Washington to John Fitzgerald, 28 April 1793
From: Washington, George
To: Fitzgerald, John



Dear Sir,
Philadelphia April 28th 1793.

Two or three days after my arrival in this City, I forwarded a Commission appointing you Collector of the Port of Alexandria; to be in force until the end of the next session of Congress, longer than which I could not issue one in the recess of the Senate but there is no instance of that body with-holding its consent to appointments thus made when offered to them for confirmation.
I am now about [to] give you a little trouble on my private Account. In Alexandria, stored in the warehouse belonging to Colo. Hooe, I have 141 barls of Superfine, & 149 barls of common flour—and at my Mill about an equal quantity of each sort, for Sale: and would thank you for letting me know the most that can be had for it on a credit of 40, 60, or even 90 days, in secure hands.

In the Tobacco Warehouses in Alexandria I have also 25 Hhds of Tobacco of (as I am told) the first quality—being made of the sweet scented plant, little Fredk &c.—tho’ it stands in the notes as Oro[o]noko neatly handled, & dry—& wish to know what could be had for this? I have held it a guinea pr Ct and am not disposed to take less. be⟨l⟩ow is a list of the Nos & weights of it. With great esteem & regard I am—Dear Sir Yr Obedt & Affecte

Go: W——n

